Citation Nr: 0712368	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a claim of 
entitlement to service connection for PTSD and assigned an 
initial disability evaluation of 30 percent.  The veteran 
requests a higher rating. 


FINDING OF FACT

The veteran's PTSD is of mild to moderate severity and 
primarily manifests with sleep and mood disturbances, thought 
avoidance, diminished interest in non-veterans' related 
social affairs, and some difficulty in establishing and 
maintaining effective work and social relationships, but 
without flat affect; circumstantial circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired judgment or abstract 
thinking; or disturbance of motivation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2001.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Moreover, although the claim now at issue concerns whether 
the veteran is entitled to a higher initial rating for this 
disability (as opposed to service connection which has 
already has been granted), VA is not required to provide 
additional VCAA notice concerning this downstream issue since 
VA already has given VCAA notice regarding the original 
service connection claims.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is bound by the General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  


General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The veteran's PTSD is currently evaluated at 30 percent 
disabling.  The veteran contends he is entitled to a 
disability rating in excess of 30 percent for his PTSD.  

The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  It is also important to point out that a 
30 percent rating is not the minimum disability rating 
available for PTSD, as the veteran believes.  Rather, this 
rating reflects a moderate degree of occupational and social 
impairment due to PTSD symptoms.

The veteran's claim for service connection for PTSD was 
received in August 2001.  In support of his claim, he 
submitted a report from the Vet Center dated in September 
2000.  During his initial PTSD clinical evaluation, the 
veteran reported abnormal/disturbed sleeping patterns, 
intolerance for and hyperactive startle response to sudden 
loud noises.  He related a history of angry outbursts as well 
as unable to express his feelings.  He stated that he managed 
a more social persona at work, rather than when home with 
family and friends.  He is uncomfortable in crowds and forces 
himself to attend family functions.  The veteran worked for 
30 years as a materials manager and was the master scheduler 
overseeing filling of orders reportedly worth millions of 
dollars.  It is a high-pressure job, noted to fit right into 
his style of "overworking."  He also worked a second paper 
route job for 12 years.  He was noted to be president of his 
Vietnam veterans association.  He also reported recurrent and 
intrusive distressing recollections of traumatic events 
triggered by certain smells and loud noises.  

The nurse who evaluated the veteran indicated that he did not 
fit the usual profile for PTSD, in the sense that he did not 
abuse substances, has held the same job for 30 years, and has 
maintained a relationship with his wife of over 30 years.  He 
also remained in contact with his only sister.  Upon 
observation, the veteran was neatly dressed.  His affect and 
mood appeared to be a bit flat and depressed but not outside 
of normal limits.  His thought process and content were 
entirely appropriate, without suicidal or homicidal 
ideations.  The veteran denied loss of memory or 
concentration.  His judgment and insight appeared to be 
intact.  The veteran appeared to be of above average 
intelligence.  He also demonstrated a markedly diminished 
interest in general socials activities which were unrelated 
to veterans' issues.

The veteran underwent a VA psychiatric examination in 
September 2001.  The examiner noted that the veteran has 
worked for over 30 years on a full time basis.  His only 
psychiatric treatment was seeing a counselor at the Vet 
Center.  He was not on any medications.  The veteran denied 
any obsessive thoughts or compulsive behaviors, and denied 
any symptoms of mania, hypomania or panic attacks.  He 
indicated though that he hated crowds and standing in lines.  

Upon observation, the veteran was neatly dressed.  He was not 
observed as withdrawn or agitated.  His affect was one of 
mild depression.  The mental health evaluation revealed no 
evidence of motor or mental retardation, or hallucinations, 
and the veteran was oriented times three.  There was no 
indication of an altered level of consciousness or impaired 
concentration.  His short-term memory was good and abstract 
thinking was excellent.  The examiner found no indication of 
impaired capacity for self-care.  The veteran demonstrated a 
restricted range of affect, and related a persistent numbing 
of general responsiveness which he related to the way in 
which he had been raised.  Overall, the veteran's psychiatric 
symptoms were determined to be associated with personality 
disorder, not otherwise (NOS), and not related to PTSD.  The 
examiner concluded that the veteran appeared to have some 
difficulty in social functions but was generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  His recorded GAF score was 65.  

The veteran was evaluated in August 2003 by a private 
psychiatrist.  The report reflects that upon observation, the 
veteran was an extremely anxious individual, who displayed a 
flat and blunted affect and mood.  At this time the veteran 
reported some short term memory loss due to anxiety 
interference.  The report reveals that the veteran had some 
obsessive and protective rituals since Vietnam, which 
interfered with his daily life.  The veteran was also noted 
to suffer from avoidance of stimuli associated with his 
trauma, and made active efforts to avoid thought, feelings, 
and conversation associated with Vietnam.  He expressed 
markedly diminished interest and participation in significant 
activities and expressed feelings of detachment and 
estrangement from others, along with a sense of a 
foreshortened future.  Other reported PTSD symptoms included 
sleep disturbances, irritability with unprovoked outburst of 
anger, difficulty concentrating and hypervigilance.  The 
psychiatrist's finding was PTSD, chronic and severe.  The 
veteran's GAF score was 45, which was noted to represent near 
total impairment in social function and moderate to severe 
impairment in work function.  

The veteran underwent a VA psychiatric examination in 
November 2003, where he reported continued sleep 
disturbances, intrusive memories and wartime flashbacks 
triggered by certain stimuli.  Other reported symptoms 
included thought avoidance and impaired concentration.  He 
avoided crowds of people.  The veteran did not describe sense 
of foreshortened future or decreased interest or enjoyment 
from socializing with friends who are Vietnam veterans.  He 
reported chronic difficulty with sleep, irritability and 
anger and noted one prior verbal altercation at work.  During 
the mental status examination, the veteran displayed good 
hygiene and was pleasant and mild-mannered.  Speech was of 
normal rate and volume.  Affect was slightly dysphoric and 
tightly controlled.  Thought processes were coherent and goal 
oriented.  There were no suicidal or homicidal ideations, and 
no delusions or hallucinations.  Cognitive testing showed the 
veteran was fully oriented.  His social judgment and insight 
was not impaired.  Axis II diagnosis noted the veteran 
reports sustained friendships and a marital relationship.  
GAF score was 55, due to chronic moderate occupational and 
social dysfunctions related to PTSD.

Supplemental correspondence from the Vet Center, dated in 
November 2003, reiterated that the veteran has had a stable 
work history and a solid 30-year relationship with his wife.  
It was noted that the veteran contributed significantly to 
his local community as well as the veterans' community.

The veteran submitted lay statements in which he described in 
detail, traumatic events experienced in Vietnam which he 
believes are responsible for his current PTSD symptoms.  The 
majority of his reported symptoms have been noted during 
clinical evaluations.  However, the veteran does specifically 
relate recurring flashback, tendency to be very critical of 
self and others, alienation from family and co-words, and 
having been labeled as a "hot head" at work.

Based upon a review of the cumulative evidence, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted, as the objective evidence does not demonstrate 
that the veteran's current PTSD symptoms more nearly 
approximate the criteria necessary for a 50 percent (or 
higher) disability rating for any period under review.  

In this regard, the private mental health evaluations and VA 
examinations conducted throughout the course of this appeal 
show that the veteran's PTSD are primarily sleep and mood 
disturbances; some difficulty in establishing and maintaining 
effective work and social relationships; thought avoidance; 
and decreased interest in social activities, but specifically 
ones that are unrelated to veterans' issues.  

The Board observes that at no time during the course of the 
appeal has the veteran been noted to have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; or any disturbances of motivation.  Such symptoms 
would support an assignment of a higher disability 
evaluation. 

Rather, the Board notes that the veteran's PTSD symptoms are 
primarily shown to include sleep disturbances, anxiety, 
nightmares, thought avoidance, feelings of detachment and 
estrangement from others, and difficulty with anger and 
emotional control.  These symptoms are adequately accounted 
for in the currently assigned disability rating of 30 
percent, for PTSD of moderate severity.  

Significantly, the veteran has reportedly maintained 
employment for over 30 years.  Although he was initially in a 
managerial position which reportedly caused a great deal of 
stress, he no longer held that position.  He currently holds 
a position which involves filling orders worth large sums of 
money for his employer.  This tends to suggest a significant 
level of confidence in his work abilities by his employer.  
He has not indicated that he experienced any reduced 
reliability and productivity in his employment due to his 
PTSD.  On the contrary, he noted that such a high-pressure 
job fit his "work style," likened to somewhat of 
perfectionalist in his written statements to the Board.  In 
addition, the Board observes that the veteran was able to 
perform this job while simultaneously working a second job, 
for at least 12 years.  Thus, the evidence is not indicative 
of serious or severe occupational impairment.  The currently 
assigned 30 percent rating adequately reflects the moderate 
degree of occupational impairment caused by the veteran's 
PTSD.

In addition, the Board observes that during the August 2001 
VA examination, the veteran related that prior to entrance 
into the military his familial background consisted of a 
family which "never showed their feelings" and that this 
caused him to have a hard time showing emotion to his own 
children.  The psychiatrist noted that this has had an effect 
on the veteran's social and interpersonal relationships, and 
essentially is not entirely due to his PTSD from Vietnam 
service.

Finally, while the August 2003 private mental health 
evaluation reveals some increased PTSD symptoms (which 
generally meet the criteria for the next highest disability 
rating of 50 percent) such as flattened affect, short term 
memory loss, and some obsessive and protective rituals- the 
Board notes that the veteran's overall symptoms still more 
nearly approximated the criteria of a 30 percent rating.  
Moreover, just a few months thereafter, at a November 2003 VA 
examination, the veteran no longer demonstrated a flat 
affect.  Also, his GAF score increased to 55 from the 
previous score of 45, indicative of only moderate 
occupational and social functioning related to PTSD, a noted 
improvement in his PTSD symptoms.
In conclusion, the Board finds that the veteran's PTSD 
symptoms are adequately accounted for in the currently 
assigned disability rating of 30 percent, for PTSD of 
moderate severity.  On the basis of the cumulative objective 
evidence, the Board finds that the criteria for an initial 
disability rating of 30 percent have not been met.  

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

An initial disability rating in excess of 30 percent, for 
post-traumatic stress disorder (PTSD), is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


